Citation Nr: 9933859	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  96-37 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.  

2.  Entitlement to service connection for a bilateral eye 
disorder.  

3.   Entitlement to an increased rating for a left knee 
disorder, currently rated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January to March 1986 and 
from January 1987 to March 1992.  

The case was previously before the Board of Veterans' Appeals 
(Board) in March 1998 at which time a claim for service 
connection for bilateral hearing loss was denied as not well 
grounded.  The claims for service connection for bilateral 
foot and eye disorders and an increased rating for a left 
knee disorder were addressed in a remand portion of that 
decision.  The case has now been return for appellate 
adjudication.  This appeal originates from decisions by the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  Mild bilateral pes planus was found on examination for 
entrance into active service and was not shown to have 
increased in severity during active service. 

2.  The veteran has a refractive error of the eyes which is 
not demonstrated to be due to trauma, to include head trauma 
during service, and no acquired eye disorder is shown. 

3.  The service-connected left knee disorder is manifested by 
full extension and almost full flexion with no instability or 
arthritis and no ankylosis nor malunion of the tibia and 
fibula.  

4.  The veteran's service-connected left knee disorder has 
not required hospitalization in recent years and does not 
cause marked interference with employment and does not 
otherwise present an exceptional or unusual disability 
picture.  


CONCLUSIONS OF LAW

1.  Mild pes planus was found on examination for entrance on 
to active service and, thus, the presumption of soundness 
upon service entrance is not applicable.  38 U.S.C.A. 
§§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) (1999).  

2.  The preexisting pes planus underwent no increase in 
severity during active service.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(b) (1999).  

3.  No additional foot disability was incurred in or 
aggravated during active service.  38 U.S.C.A. § 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  

4.  The veteran's refractive error is not acquired in nature, 
as a residual of trauma, and an acquired eye disorder was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).  

5.  A rating in excess of 10 percent a left knee disorder is 
not warranted on a schedular or extraschedular basis.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 
Diagnostic Code 5262 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107 (West 1991) which mandates that when a 
well grounded claim has been submitted VA is under a duty to 
assist in developing the evidentiary record.  This duty was 
fulfilled when the Department of Veterans Affairs (VA) 
Regional Office (RO) took the appropriate steps to comply 
with the March 1998 remand of the Board.  

In the March 1998 remand the RO was instructed to obtain from 
the veteran identification of all post service health care 
providers who had treated the veteran for the claims 
addressed herein.  In April 1998 the veteran's service 
representative responded to an RO inquiry of that same month, 
and stated that the veteran had no additional medical 
evidence to submit.  He did not comply with the request to 
execute and return the necessary VA Form 21-4142, 
Authorization for Release of Information which would have 
allowed the RO to obtain the treatment records of Dr. Laut 
who had treated the veteran during active service.  Rather, 
he returned that form in September 1998 with the notation 
that he had not had knee surgery in February 1997.  It was 
also then indicated that the surgery had been postponed until 
a future date.  However, there is nothing in the record on 
appeal which would indicate that such surgery was rescheduled 
or performed at any time.  

The case was also remanded to afford the veteran a VA 
orthopedic examination to determine the severity of his 
service-connected left knee disorder and whether it was at 
least as likely as not that any current foot disorder had its 
onset during service.  Also, the case was remanded to afford 
the veteran a VA ophthalmology examination to determine the 
existence and etiology of any current eye disorder, to 
include whether it was at least as likely as not that any 
current eye disorder had its onset during service, including 
whether any refractive error was due to inservice trauma.  
There is no contention that the purposes of the remand have 
not been fulfilled or that the VA examinations conducted in 
1998, to fulfill the remand, were inadequate.  In this 
regard, the Board will discuss the matter of the 1998 
examination of the veteran's feet in greater detail below.  

Accordingly, it is the determination of the Board that the 
duty to assist has been fulfilled and that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a). 

Background

On examination for entrance into the Army reserves in 
February 1985 no disability of the veteran's feet was found.  
His uncorrected distant visual acuity was 20/25 in the right 
eye, correctable to 20/20, and it was 20/20 in the left eye.  
His uncorrected near visual acuity was 20/20 in each eye.  In 
an adjunct medical history questionnaire the veteran reported 
having or having had no eye or foot trouble.  

A November 1986 examination for enlistment into the Army 
found that the veteran had mild bilateral asymptomatic flat 
feet but there was no abnormality of his eyes and his 
uncorrected distant and near visual acuity was 20/20 in each 
eye.  No relevant history was reported in an adjunct medical 
history questionnaire except that he had been in a motor 
vehicle accident (MVA) in May 1986, following which he had 
had, in pertinent part, headaches.  

In January 1987 the veteran's uncorrected visual acuity was 
20/20 in each eye.  In August 1987 he had pain and swelling 
of the left 5th toe from direct trauma but an X-ray was 
negative and the assessment was soft tissue trauma.  He was 
given a profile limiting his duties for 72 hours.  Four days 
later, he wanted to renew the profile and it was indicated 
that he had torn some ligaments in his left foot.  He had 
pain and swelling of the foot but after a negative 
examination the assessment was status post soft tissue 
injury.  His profile was extended for three days.  

In September 1987 the veteran had tenderness to palpation of 
the area between the 2nd and 5th toes but no ecchymosis or 
swelling and he could ambulate well.  The assessment was a 
left foot sprain.  

In October 1988 an osteochondroma was excised from the 
veteran's left tibia.  

In November 1988 it was noted that he had had a loss of 
consciousness at the time of the previous May 1986 MVA and 
had had a "CT scan of brain" at the Lowell General 
Hospital.  Also, beginning in 1988 he was seen for what was 
suspected to be diabetes but was determined to by 
hypoglycemia with episodes of loss of consciousness.  

In January 1989 the veteran was seen for some post operative 
incisional tenderness, at the left knee, and he had some 
tenderness along the "pes tendon & pes insertion."  In 1988 
and 1989 he was given several profiles limiting his duties 
due to his left knee disability.  

A Medical Evaluation Board examination in October 1989 
revealed no abnormality of the veteran's feet and his 
uncorrected distant and near visual acuity was 20/20.  In an 
adjunct medical history questionnaire he complained of having 
or having had foot trouble, which was separately reported to 
be pain in the lateral aspect of the left foot, as well as 
pain in the knees and left ankle.  

Because of continued complaints of left knee pain the veteran 
underwent surgical exploration of the left saphenous nerve in 
November 1989 and the discharge diagnosis was saphenous nerve 
entrapment release.  However, a subsequent clinical notation 
in January 1990 reflects that the surgical procedure was 
negative and that no neuroma was found.  On examination he 
had an exaggerated response to palpation in the general area 
of the medial aspect of the left tibia.  A bone scan in July 
1990 at a private medical facility revealed findings 
consistent with mild degenerative changes in the knees and 
ankles.  

Later in July 1990 the veteran was in another MVA which 
caused a momentary loss of consciousness and he had 
musculoskeletal complaints and headaches.  On July 31, 1990 
his complaints included blurred vision and photophobia in his 
right eye.  His uncorrected distant visual acuity was 20/50 
in the right eye and 20/20 in the left eye and his 
uncorrected near visual acuity was 20/70 in the right eye and 
20/30 in the left eye.  He had marked photophobia of the 
right eye on examination.  The assessment was decreased 
visual acuity secondary to head trauma.  An ophthalmology 
evaluation noted that he complained of being unable to see 
out of his right eye but on examination it was indicated that 
his complaint was actually one of decreased, not loss, of 
vision.  He blinked excessively and his uncorrected visual 
acuity (apparently distant visual acuity) was 20/50 in the 
right eye and 20/20 in the left.  The assessment was a 
probable refractive error.  He was to be screened at an 
optometry clinic for the refractive error.  

In August 1990 the veteran complained that his right eye 
twitched when he was exposed to sunlight and the he had 
cramping around the right eye when air hit that eye.  His 
uncorrected distant visual acuity was 20/70 in the right eye 
and 20/20 in the left and his uncorrected near visual acuity 
was 20/40 in the right eye and 20/20 in the left.  The 
diagnosis was "SM (min) OD" (simple myopia, minimal, right 
eye).  

A report of physical examination in conjunction with a 
medical evaluation board in September 1990 revealed that the 
veteran had uncorrected distant and near visual acuity in the 
right eye of 20/70 and 20/20 in the left eye with distant 
visual acuity being correctable to 20/20 in each eye.  In an 
adjunct medical history questionnaire the veteran complained 
of having or having had eye trouble and foot trouble.  It was 
noted that he wore a left knee brace, wore corrective lenses, 
and had occasional foot pain.  

A September 1990 report of a medical evaluation board 
reflects that following resection of an osteochondroma of the 
left knee in October 1988 and arthroscopic evaluation in 
January 1989 the veteran had had exploration and attempted 
resection of a neuroma (of the saphenous nerve) but no 
neuroma had been found.  He now complained primarily of an 
exquisitely tender scar in the area of the resection of the 
osteochondroma and aching pain and giving way of the left 
knee.  On examination there was exquisite point tenderness of 
a 12 cm. left knee scar in the proximal portion and the 
tenderness decreased upon palpation down the length of the 
scar.  A left knee X-ray disclosed no degenerative joint 
disease (DJD).  The pertinent diagnosis was left knee pain 
secondary to removal of osteochondroma and neuralgia.  

In October 1990 the veteran complained of an episode of loss 
of consciousness while driving, which had occurred three 
times before, and he reported that he had been told that he 
was hypoglycemic.  He arrived at an emergency room drowsy and 
confused.  He had had headaches since his July 1990 accident 
and also complained of decreased vision and had recently been 
seen at an eye clinic.  

The veteran was hospitalized in November and December 1990 
for possible hypoglycemic episodes at which time his visual 
acuity was 20/70 in the right eye and 20/25 in the left.  It 
was difficult to assess his extraocular movements due to 
squinting of his right eye which he claimed happened when he 
had to concentrate on a single object.  The fundus of his 
right eye could not be visualized due to his sensitivity to 
light.  

At an April 1991 hearing before a Physical Evaluation Board 
in October 1992 the veteran testified that he had been placed 
on a physical profile limiting his duties as a result of 
disability of his knees, particularly following left knee 
surgery in October 1988 to remove an osteochondroma (pages 8 
and 9 of the transcript of that hearing).  At that hearing he 
made reference to having disability of his low back, hips, 
knees, and ankles (page 5 of that transcript) but made no 
reference to disability of his feet except (at page 14) that 
of two physicians who had stated in October 1990 that he had 
bilateral foot pain affecting his ability to run, jump, and 
perform daily activities, one of the physician's had not 
examined the veteran and the veteran did not recognize the 
other physician.  

In April 1991 the veteran complained of left foot pain after 
a weight bearing injury of the ball of the left foot.  On 
examination he had pain in the extensor tendons of the left 
foot and the assessment was an extensor strain of the left 
foot.  He was given a profile limiting his duties for 3 days.  

In January 1992 the veteran fell down a hill, sustaining an 
eversion injury of his left lower extremity but an X-ray was 
negative for a fracture.  The assessment was an eversion 
injury of his left foot and ankle.  

On an optometry evaluation in February 1992 the assessment 
was low hyperopia.  

On VA general medical examination in June 1992 it was 
reported that the veteran was a borderline diabetic.  The 
diagnoses were a history of borderline diabetes versus 
hypoglycemia.  

On VA ophthalmologic examination in June 1992 it was reported 
that the veteran had been in a motor vehicle accident in July 
1990 with vision decreased thereafter in the right eye to 
30/100, which had resolved somewhat but he still had 
decreased vision.  The assessments included "status post 
trauma resulting in decreased visual acuity in the right eye 
which has largely resolved (20/20 - today)."  Also noted was 
a "[s]mall RE OD [right eye]."  

On VA orthopedic examination in June 1992 the veteran 
complained of, in part, low back and hip pain which extended 
down to his feet.  He had a myriad of musculoskeletal 
complaints.  It was reported that he had had surgery three 
times over the proximal medial tibia for an osteochondroma 
and problems with subsequent neuroma formation.  His last 
surgery had been in 1989.  He still complained of a tender 
scar and of bilateral anterior knee pain in the area of the 
inferior patella.  This pain was exacerbated by heavy 
activity and particularly by going up and down stairs or 
inclines.  He had knee pain and he related having some very 
mild pseudo-locking symptoms.  On examination he had full 
extension and flexion to 140 degrees.  There was no 
instability to varus/valgus stress and anterior/posterior 
Drawer's and Lachman's signs were negative.  There was no 
knee effusion or swelling.  There was a very small amount of 
tenderness over the inferior aspect of the medial and lateral 
facets.  A longitudinal scar over the medial aspect of the 
proximal tibia was quite tender to palpation but there was no 
evidence of infection.  

It was also noted that the veteran used orthoses on his feet 
for a complaint of bilateral fallen arches.  He had some pain 
in the mid-foot area upon prolonged standing.  On examination 
his feet appeared normal, without pes planus.  There was no 
tenderness in the mid-foot or elsewhere in the feet.  X-rays 
revealed no evidence of knee pathology and no recurrence of 
an osteochondroma of the left proximal tibia.  X-rays 
revealed no evidence of bony deformity of his feet.  The 
pertinent diagnoses were residual left proximal tibia 
osteochondroma excision with subsequent neuroma formation, 
bilateral patellofemoral chondrosis, and normal feet, 
bilaterally.  

On VA neurology examination in June 1992 the veteran reported 
having had continued left knee pain following a parachute 
jump which had been treated with nonsteroidal and anti-
inflammatory medication drugs.  After the pain continued, X-
rays revealed an osteochondroma which was surgically removed 
in October 1988.  In 1989 he was found to have chondromalacia 
of both knees following arthroscopic surgery and since then 
he had progressive weakness of his lower extremities.  
Following a July 1990 vehicle accident he indicated that he 
had numbness of his legs.  On examination he had 4/5 group 
motor response in the left lower extremity when tested 
against resistance for both flexion and extension.  Muscle 
mass is essentially normal and well toned.  

VA outpatient treatment (VAOPT) records from April to 
November 1992 reveal that in July 1992 the veteran was given 
a prosthetic request for bilateral knee braces.  In September 
1992 he complained of low back pain which radiated into both 
legs.  In November 1992 there was an assessment of 
polyarthritic joint pain secondary to mild degenerative joint 
disease (DJD) of the shoulders, hips, back, and knees.  

On VA orthopedic examination in September 1992 the veteran 
complained of numbness of both legs from the thighs to the 
toes.  He reported having an electric-shock type pain on the 
medial side of the left knee and left lower leg.  In his left 
knee he had pain, grinding, popping, and sometimes locking.  
His first left knee surgery in 1988 had been to remove a 
tumor and following arthroscopic surgery in January 1989 he 
had exploratory surgery in November 1989 on the left lower 
leg for a neuroma.  

On examination the veteran had no pathologic reflexes in his 
lower extremities.  The post operative medial left knee scar, 
which was approximately five inches in length, was well 
healed but in the proximal portion of the scar there was some 
tenderness to palpation.  Left knee ligaments were intact and 
drawer's sign was negative.  He had good quadriceps 
musculature and good range of motion.  X-rays revealed some 
osteoporosis but no other abnormalities.  

VAOPT records reveal that in December 1992 the veteran was 
treated for a 1/2 inch laceration above the right eye.  
Arthroscopic examination of his right knee in January 1993 
revealed no pathology.  

On VA endocrinology examination in April 1993 it was reported 
that the veteran had taken insulin injections for diabetes 
but was told in 1988 that he was a borderline diabetic.  

On VA compensation and pension examination in April 1993 it 
was noted that the veteran, a weight lifter, was well 
developed.  On examination no abnormality of his eyes was 
noted.  Reflexes of his lower extremities were symmetrical.  

VAOPT records reflect that in September 1994 a magnetic 
resonance imaging (MRI) of the veteran's left knee had 
revealed tears in the anterior and posterior collateral 
ligaments as well as medial and lateral meniscus tears.  On 
examination he had no effusion or warmth of the left knee but 
had excruciating pain at the medial portion of the well 
healed left knee scar and also had point tenderness at the 
mid-point below the left patella.  There was medial and 
lateral joint line tenderness but drawer's sign and 
varus/valgus stress testing were negative.  Lachman's sign 
was good.  

A statement from a private podiatrist, dated in August 1995 
indicated that he had treated the veteran while he was on 
active duty at Ft. Bragg.  The veteran had developed 
symptomatic flat feet during his military service.  There was 
very little documentation of this but the podiatrist verified 
that he had symptomatic pes planus.  On reviewing some 
records, Form DD 88 for entering active duty, dated February 
19, 1985 showed no abnormality of the veteran's feet.  His 
Advance Infantry Training examination, four months after 
entrance, on November 1986 noted an abnormality of the 
veteran's feet, although there was no narrative to describe 
the abnormality.  Also, From FS 88, of September 6, 1990 
reflects that a medical board physical examination listed the 
veteran's feet as normal.  During service, the veteran had 
required orthotics for symptomatic pes planus.  It was also 
stated that "I feel short-sighted to list his feet as 
abnormal on his ETS physical based on examination which was 
performed while on active duty."  

VAOPT records of 1992 to 1995 reflect that in April 1993 the 
veteran sustained a small, superficial laceration of the left 
temple, without loss of consciousness.  On examination his 
pupils were equal, round, and reactive to light.  There was 
no need for sutures.  In May 1993 he strained his left ankle 
and right wrist but X-rays were negative.  In July 1994 he 
complained of left knee pain on going up and down stairs and 
having occasional giving way of the left knee.  There was no 
locking.  He wore braces on each knee.  On examination motion 
of the knee was from 0 degrees of extension to 130 degrees of 
flexion.  There was no effusion or warmth but there was 
tenderness over the proximal portion of the scar, the patella 
tendons, and the proximal tibia.  Lachman's sign and testing 
of varus/valgus stress were negative.  Motor strength was 5/5 
and deep tendon reflexes were 2+.  X-rays of the knee were 
negative.  The impression was left leg and knee pain with an 
old history of osteochondroma, with pain over the proximal 
tibia.  In addition to scheduling an MRI, it was recommended 
that the medial portion of the left knee scar be injected 
with an analgesic to check whether there was a component of 
"neuroma" pain.  

An August 1994 VAOPT record reflects that a bone scan of the 
veteran's left knee was negative.  He had less knee pain 
because of decreased activities due to being out of school.  
There was hypesthesia, medially and diffusely over the medial 
joint line, the medial aspect of the left tibia, the 
postoperative scar, and the patellar tendon.  There was no 
effusion.  There was a questionably positive neuroma.  The 
impression was bilateral knee pain, greater in the left knee 
than the right with a history of osteochondral lesion of the 
medial portion of the left knee.  An MRI was to be conducted 
to rule out a medial meniscus tear.  In February 1995 the 
veteran requested another pair of arch supports.  

A March 1995 VAOPT record reflects that the veteran had tears 
of the anterior cruciate ligament and both the medial and 
lateral menisci, as well as a suspected posterior cruciate 
ligament tear.  He had a recent complaint of giving way of 
the left knee with uncontrollable recurrences of giving way 
but no locking.  On examination there was no effusion and no 
quadriceps atrophy.  He had full range of motion of the left 
knee.  The surgical scar was well healed but tender.  There 
was minimal tenderness in the anterior aspect of the medial 
joint line.  There was normal patellar tracking and negative 
Lachman's, Drawer's and pivot-shift testing.  The knee was 
stable to varus/valgus stress testing.  The impression was 
that except for some minimal medial joint line tenderness the 
examination was unremarkable but the veteran did a lot of 
guarding which could suggest instability.  

In November 1995 the veteran stated that he had not developed 
problems with his feet until after he had completed Advanced 
Infantry Training (AIT) in February 1986, which had first 
been noticed in November 1986 when had had gone for his 
active duty physical examination.  It had been noted by a 
medical review board in September and October 1990.  The pain 
in his feet occurred more frequently from December 1991 to 
the present.  He had been put in a Medical Holding Company 
and worked in a podiatry clinic.  He had told Dr. Laut, for 
whom he had worked, that he had had extreme pain in his feet 
and Dr. Laut had examined him and given him his first pair of 
arch supports.  He still had the order form written by Dr. 
Laut.  Since service discharge he had gotten all of his foot 
wear from VA.  

At a November 13, 1996 RO hearing the veteran withdrew the 
claim of service connection for an ulcer (page 1).  The 
veteran testified that he had a service physical examination 
in February 1985 and then another when he had gone into basic 
training during active duty from June 3, 1985 to August 1985.  
He then underwent a third service physical examination when 
he went into AIT from January to March 1986.  He had a fourth 
service physical examination in October 1986 prior to 
commencing his full tour of active duty.  He reported that he 
first had discomfort and pain in his feet during AIT at the 
end of January and early February 1986 and it was first noted 
in a service physical examination in October 1986.  He had 
not had any problems with his feet at any time prior to any 
period of military service (page 2).  He had first sought 
treatment for his feet in about January 1990, during service, 
and he had been told to purchase arch supports on his own, 
which he did (pages 2 and 3).  However, this provided very 
little relief, so he had sought further inservice treatment 
and had been told to put more arch supports in his boots and 
take Tylenol for pain (page 3).  During this time his 
problems with his feet were exacerbated by constant physical 
training and he noted that he had been placed on a limited 
profile but he had been forced to do physical training 
anyway, which included carrying a weapon and a ruck sack 
(page 3).  He had first been told that he had flat feet in 
October 1991 by Dr. Laut at a Podiatry Clinic, for whom the 
veteran work while he was on duty.  Dr. Laut had had access 
to all of the veteran's service medical records and had 
performed a physical examination but had not put much into 
the veteran's service medical records (in the manner of 
information).  Prior to military service, the veteran had 
played sports without any problems with his feet (page 4).  
Since service VA had given him orthotics and in the last two 
years the problem with his feet had gotten worse.  He noted 
that surgical intervention for his feet in the future had 
been discussed.  He took Tylenol on a daily basis for foot 
pain (page 5).  He indicated that his condition was now 
significantly worse than when he was on active duty (page 6).  
There was litigation or a hearing pending against the U.S. 
Post Office concerning his having been turned down for a job 
because of the problems with his feet.  He could not stand 
still for very long without foot pain (page 7).  

The veteran further testified that the inservice examination 
in November 1986 was for his "going off [] active duty" 
[i.e., his duty during AIT] and not an actual enlistment 
examination for his full tour of duty which began in January 
1987 (and thus, the October 1995 rating examination which 
stated that the November 1986 examination was an induction 
examination was erroneous) (pages 6 and 7).  The veteran's 
toes curled downward when he had cramps in his feet (page 9).  
It was contended by the veteran's service representative that 
the veteran's pes planus began during active service and 
continued to increase in severity after service and that 
special consideration be given to the statement of Dr. Laut 
who had examined and was familiar with the veteran's case 
during military service (page 9).  

An April 1996 VAOPT records reflects that the veteran had 
muscle spasms in his feet and had low back pain which 
radiated down his leg to the lateral aspect of his calf.  

On VA examination of the veteran's spine in February 1997 the 
veteran complained of low back pain but did not relate a 
history of radicular pain.  He walked with a careful gait 
with good posture.  In taking off his shoes he was apparently 
comfortable.  There were no sensory changes in the 
extremities, except the lateral surface of the right knee.  
Deep tendon reflexes were 2+ and equal in the lower 
extremities.  He had powerful, equal, lower extremities, 
bilaterally.  His gait was normal.  

On VA examination of the veteran's knees in February 1997 it 
was indicated that the veteran was reportedly scheduled for 
arthroscopic surgery tomorrow at the Duke Medical Center.  He 
reported that he had injured his left knee in September.  He 
had fallen on the knee and "stuck a rod into the knee."  He 
complained of aching and pain of the left knee as well as a 
cracking and snapping sound.  He did not have much swelling.  
He believed that he might have torn his anterior cruciate 
ligament in the past.  He reported that he worked to keep the 
muscles of his legs strong.  He had a past diagnosis of left 
knee chondromalacia.  His scheduled surgery was for his left 
knee.  

On examination there was tenderness of the medial aspect of 
the left knee on deep palpation and some hyperesthesia just 
below the knee.  There was an 8-inch long surgical scar which 
the veteran reported might or might not have had a neuroma or 
at least a nerve ending which was sensitive.  The left knee 
was stable on motion and motion was from 0 degrees of 
extension to 140 degrees of flexion, with some subpatellar 
crepitation.  Otherwise, the left knee was normal to 
examination.  Other than simple inspection, the veteran's 
feet were not examined but on inspection they were normal in 
architecture.  He did walk with a careful, almost antalgic 
gait and wore orthotics in his shoes.  The diagnoses included 
patellofemoral syndrome of the left knee with a history of 
osteochondroma of the left tibia and fibula.  X-rays revealed 
his knees were well maintained and without definite 
"fusions" (effusion), although there was a right patellar 
spur.  

Following the March 1998 remand, the RO contacted the veteran 
in April 1998 and requested that he provide the names of all 
medical care providers, both VA and non-VA, including Dr. 
Laut, who had treated him for bilateral foot, eye, and left 
knee disorders since service.  If he did not have any 
additional medical records to submit, he should state this so 
that he could be scheduled for a VA examination.  He was 
furnished VA Forms 21-4142, Authorization for Release of 
Information, for any non-VA medical care providers so that 
treatment records could be requested.  

A Report of Contact later in April 1998 reflects that the 
veteran's service representative stated that the veteran had 
no additional medical records to submit and that VA 
examination, as instructed in the March 1998 remand, was 
requested.  

An undated VA Forms 21-4142, Authorization for Release of 
Information, is on file an indicates that the veteran had not 
had knee surgery done in February 1997 but, rather, it had 
been postponed until some future date.  

On file are VAOPT records of 1997 and 1998.  In September 
1997 the veteran reported having had giving way of the left 
knee for 6 or 7 years.  It was reported that an MRI in 
October 1996 revealed intact cruciate and collateral 
ligaments and no menisceal tear.  An examination appears to 
have been limited to the right knee but no abnormal findings 
were reported.  A left knee MRI in June 1998 revealed some 
cartilaginous abnormalities involving the patellar, femoral, 
and tibial cartilage.  A delaminating injury was seen in the 
femoral trochlear cartilage.  There was a probable tear of 
the anterior horn of the medial meniscus.  There was synovial 
thickening in the superior patellar plica with an increase in 
synovial thickening and scar formation in the fat pad.  There 
was a remote anterior cruciate ligament tear.  There was a 
small ganglion at the posterior cruciate ligament.  The 
medial and lateral collateral ligaments were intact.  

A July 1998 VAOPT record reflects that the veteran reported 
that he had pain and instability for 6 to 8 weeks which was 
not relieved with any treatment.  Occupationally, he was 
currently loading freight.  He was scheduled for competition 
as a weight lifter in August.  On examination he had full 
range of motion of the left knee but there was positive 
medial joint line tenderness.  There was no warmth, erythema 
or effusion of the knee.  

On VA examination of the veteran's left knee in May 1998 it 
was noted that the veteran's claim file was reviewed prior to 
the examination.  It was further noted that he was a full-
time student.  With respect to pain, weakness, stiffness, 
swelling, head, redness, instability or giving way, locking, 
fatigability, and lack of endurance, the veteran stated that 
his knee bothered him all of the time.  It was reported that 
he did not have acute flare-ups.  He did not use crutches or 
a cane but did wear bilateral knee braces.  Past arthroscopic 
surgery had revealed some osteomalacia of the left patella.  
He had not had episodes of dislocation or subluxation and it 
was reported that the disability had not affected his daily 
activities.  

On examination there was a well-healed incisional scar but no 
swelling or obvious deformity of the veteran's left knee.  He 
had full extension of the left knee and flexion was to 135 
degrees.  All ligaments were intact.  There was no joint line 
pain but he had pain on pressure to the patella with full 
extension.  He could stand on his toes and on his heels and 
he could squat.  Bilateral lower leg strength was 5/5.  X-
rays did not reveal evidence of degenerative joint disease 
(DJD).  The diagnosis was patellofemoral syndrome of the left 
knee without DJD.  

On VA examination of the veteran's feet in May 1998 the 
veteran's claim file was reviewed prior to the examination.  
The veteran stated that his feet hurt all of the time and 
that the use of arch supports provided some relief.  It was 
noted that he was still able to do his usual daily 
activities.  He had normal ankle motion with 10 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  He could 
stand, squat, supinate, and rise up on his toes and on his 
heels.  There were no hammertoe deformities.  He had 
tenderness of the plantar fascia, bilaterally, on weight-
bearing.  X-rays revealed no DJD but did reveal mild hallux 
valgus of the left foot and mild pes planus of the right 
foot.  The diagnoses were bilateral plantar fasciitis without 
DJD; mild pes planus of the right foot, of no clinical 
significance; and mild hallux valgus of the left foot of no 
clinical significance.  It was commented that he had 
bilateral plantar fasciitis but the examiner stated that he 
could not find any such complaints (as to plantar fasciitis) 
in the record.  The examiner indicated that the current 
complaints were not likely to be the same complaints during 
service and the examiner did not feel that it was associated 
with the bilateral knee disorders.  

On VA examination of the veteran's eyes in May 1998 the 
veteran related a history of closed head trauma with a 
"bruised brain" with temporary loss of vision.  He also 
complained of twitching of his right eye.  On examination the 
veteran's visual acuity was 20/40 "plus a few letters" in 
the right eye and 20/30 "plus a few letters" in the left 
eye.  His visual acuity improved with refraction.  On slit 
lamp examination his eyelids and conjunctivae were clear and 
"the lachrymal was within normal limits."  His cornea and 
sclerae were clear and his anterior chambers were clear and 
deep.  His pupils were equal, round, and reactive to light 
and accommodation.  His lenses were clear.  The diagnoses 
were photophobia of the right eye and a history of closed 
head trauma with loss of vision in the right eye during the 
acute episode.  

In an August 1998 addendum to the May 1998 VA examination of 
the veteran's eyes it was reported that following the history 
of closed head trauma with a bruised brain with temporary 
loss of vision, there had been resolution of the bruised 
brain and a return of vision.  It was indicated that the May 
1998 examination had revealed vision of 20/40 plus in the 
right eye and 20/30 plus in the left eye, with vision being 
20/20 in each eye on correction of a refractive error.  The 
examiner doubted that this small refractive error was caused 
by the closed head trauma.  


Legal Analysis

Bilateral foot disorder

The veteran is currently service-connected for disability of 
each knee, with the right knee disorder being classified as 
patellofemoral chondrosis, and for a left ankle sprain.  Each 
of these disorders is rated as 10 percent disabling.  

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Positive medical 
evidence of a nexus between current disability and service 
may be rebutted by medical evidence demonstrating the 
significance of a lack of continuity of symptomatology.  Rose 
v. West, 11 Vet. App. 169, 171-72 (1998).  Service connection 
is also warranted if a disease manifests itself during 
service (or in a presumptive period) but is not identified 
until later and there is a showing of post service continuity 
of symptoms and medical evidence relates the symptoms to the 
current condition.  Rose v. West, 11 Vet. App. 169, 171-72 
(1998) (citing Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997)); 38 C.F.R. § 3.303 (1999).  Additionally, secondary 
service connection is warranted when a disability is 
proximately due to or the result of a service-connected 
disease or injury (38 C.F.R. § 3.310(a)) or, to the extent of 
any increase, there is aggravation, i.e., additional 
disability, of a nonservice-connected disability due to a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111, 1137 (West 
1991) and 38 C.F.R. § 3.304(b) (1999).  Here, it is contended 
that the February 1985 examination was the pertinent entrance 
examination and not the later examination in November 1986 
which, it is asserted, was for release from his AIT.  
However, this is rebutted by the notation on the February 
1985 examination that that examination was for enlistment 
into the reserves and by the notation on the November 1986 
examination which clearly states that it was for entrance 
into the regular Army.  Accordingly, the Board finds that the 
November 1986 examination was the examination for entrance 
into active service in the regular Army and it was this 
examination that found that the veteran had mild bilateral 
pes planus.  Thus, even though Dr. Laut stated that the 
veteran developed symptomatic pes planus during service, it 
is clearly shown to have pre-existed service in a mild form.  
Accordingly, the presumption of soundness does not apply to 
any claim for service connection for the pre-existing 
bilateral pes planus.  

However, there remains the question of whether any pre-
existing bilateral pes planus was aggravated during active 
service.  In this regard, an inservice increase in 
disability will be considered to have been aggravation 
unless there is "a specific finding" that increase is due 
to natural progress.  38 U.S.C.A. § 1153 (West 1991) and 38 
C.F.R. § 3.306(a) (1999).  However, aggravation is not 
conceded where the disability underwent no increase in 
severity on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 C.F.R. § 3.306(b) 
(1999).  Where a preexisting disability has been medically 
or surgically treated during service and the usual effects 
of the treatment have ameliorated the disability so that it 
is no more disabling than it was at entry into service, the 
presumption of aggravation does not attach.  Verdon v. 
Brown, 8 Vet. App. 529, 538 (1996).  

Here, the contemporaneous service medical records do not show 
treatment specifically for bilateral pes planus but do 
reflect treatment for one or more acute injuries.  However, 
there is no competent medical evidence that the veteran 
developed or has any chronic residuals of any such injury.  
The veteran testified that he had been placed on a physical 
profile limiting his duties as a result of disability of his 
feet.  However, this was only for a period of about one week 
in September 1987, following an acute injury.  

The Board also observes that during service, at the April 
1991 hearing before a Physical Evaluation Board, the veteran 
made no reference to disability of his feet except (at page 
14) with regard to the two physicians who had stated in 
October 1990 that he had bilateral foot pain affecting his 
ability to run, jump, and perform daily activities, one of 
the physician's had not examined the veteran and the veteran 
did not recognize the other physician.  

Dr. Laut stated that during service the veteran had 
symptomatic pes planus which required his wearing orthotics.  
While this is not documented in the service medical records 
(and the veteran suggests that this is because he was working 
directly for Dr. Laut at the time), there is no other 
inservice or post service clinical evidence suggesting any 
increase in severity of the pre-existing pes planus which was 
of mild degree at service entrance.  In this regard, the May 
1998 VA examination and X-rays found pes planus only of the 
right foot and even in the right foot the pes planus was 
characterized as being only mild and not clinically 
significant.  

Even though the veteran was first given orthotics for the pes 
planus during service, the evidence of record does not 
establish that it was any more disabling at any time during 
service than it was at entry into service, particularly since 
the pes planus of the right foot is even now not clinically 
significant.  Accordingly, the Board concludes that there was 
no increase in severity of pes planus during service and, 
thus, the presumption of aggravation does not attach.  

In this regard, the 1998 VA examination did not yield a 
specific opinion as to whether it was at least as likely as 
not that pre-existing pes planus underwent an increase in 
severity during service (and no such question was posed in 
the 1998 remand).  However, the finding of pes planus only in 
the right foot and not in the left foot, as well as the 
characterization of the pes planus in the right foot as being 
only mild, implicitly answers any such query.  Accordingly, 
there was no deficiency in that examination report.  See 
generally Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Lastly, the 1998 VA examination found that the veteran had 
mild hallux valgus of the left foot and bilateral plantar 
fasciitis.  However, no hallux valgus is clinically shown 
during service and the 1998 examiner opined that the plantar 
fasciitis was not of service origin or related to the 
veteran's service-connected knee disabilities (such as would 
provide a basis for service connection on a secondary basis 
or secondary aggravation).  

Accordingly, service connection for a bilateral foot disorder 
is not warranted.  

Bilateral eye disorder

Congenital or developmental defects, e.g., refractive error 
of the eyes, is not a disease or injury within the meaning of 
applicable legislation and, thus, is not disability for which 
service connection may be granted.  38 C.F.R. §§ 3.303(c), 
4.9 (1999).  Hyperopia and myopia are, generally, refractive 
errors of the eyes.  Hyperopia is an error of refraction and 
is called farsightedness.  Dorland's Illustrated Medical 
Dictionary, 795-96, (27th ed. 1988).  Myopia is an error of 
refraction.  Dorland's, 1092, (27th ed. 1988).  Myopia is 
"nearsightedness."  Parker v. Derwinski, 1 Vet. App. 522, 523 
(1991) and Norris v. West, 11 Vet. App. 219, 220 (1998).  

The very nature of the conditions listed in 38 C.F.R. 
§ 3.303(c) connotes that the condition preexisted service and 
the regulation does not contradict 38 U.S.C.A. § 1111 which 
provides for a presumption of soundness at service entrance 
except for defects found on examination for service entrance.  
Thus, the conditions listed in 38 C.F.R. § 3.303(c) are not 
the type of disease or injury-related defect to which the 
presumption of soundness can apply.  Winn v. Brown, 8 Vet. 
App. 510, 515-16 (1996) (in which a personality disorder was 
held to have pre-existed service).  

In Santiago v. Brown, 5 Vet. App. 288, 292-93 (1993) it was 
held that service medical records "may constitute, in some 
cases, sufficient medical evidence to demonstrate that 
symptoms [in service] which are typical of both a condition 
for which [service connection may be granted] and one for 
which [service connection may not be granted (e.g. a 
congenital disorder)], were caused by the latter [and in 
such a case the service medical records alone] may 
constitute sufficient medical evidence upon which [to] base 
a legal determination about the onset of a disorder."  
(Although in Santiago the service medical records alone did 
not constitute a basis for concluding that myopic 
astigmatism was a refractive error rather than a 
manifestation of Grave's disease.)  

Here, unlike in Santiago, a VA medical opinion in 1998 
addresses the question of whether inservice trauma caused the 
veteran's refractive error of his eyes (the only disability 
of his eyes which has been diagnosed).  The opinion rendered 
was that the small refractive error now present was not 
caused by head trauma.  

In this regard, there has been a suggestion in the veteran's 
testimony that he had an injury to his brain from inservice 
trauma, the same trauma which caused eye pathology, but this 
is not corroborated by the service medical records.  Rather, 
his episodes of loss of consciousness are not shown to have 
been due to anything other than hypoglycemia.  Moreover, the 
only time that an injury of the brain was medically suspected 
was as a result of an MVA in May 1986, when the veteran was 
not on active duty.  

Accordingly, service connection for a bilateral eye disorder 
is not warranted.  

Left knee disorder

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects, 
particularly, limitation, on ordinary activity and lack of 
usefulness.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. 
§ 4.21.  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7.  Consideration may not be given to factors 
wholly outside the rating criteria provided by regulation.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).  The present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, this is 
not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Also, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  Powell v. West, No. 
98-1675, slip op. (U.S. Vet. App. Sept. 21, 1999).  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

Ratings under 38 C.F.R. § 4.71a, DC 5003 for degenerative 
arthritis requires consideration of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  Also, functional loss and the impact of pain upon 
the disability must be considered.  VAOGCPREC 9-98.  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants a minimum 
rating but it must be supported by adequate pathology and 
evidenced by visible behavior on motion because ratings based 
on limited motion do not ipso facto include or subsume the 
other rating factors in §§ 4.40 and 4.45, e.g., pain, 
functional loss, fatigability, and weakness.  

38 C.F.R. § 4.59 together with DC 5003 deems painful motion 
from X-ray documented arthritis to be limited motion, even 
without actually limited motion and even though motion is 
possible beyond where pain sets in, and warrants a minimum 10 
percent rating for each joint affected.  Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows: flexion limited to 60 degrees is zero 
percent; flexion limited to 45 degrees is 10 percent; flexion 
limited to 30 degrees is 20 percent; and flexion limited to 
15 degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260.  
Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to five degrees is 
zero percent; extension limited to ten degrees is ten 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. 38 C.F.R. § 4.71a, DC 
5261.  

The record reflects that the veteran is service-connected for 
knee disability that has been evaluated under the criteria of 
38 C.F.R. § 4.71a, DC 5262, for impairment of the tibia and 
fibula.  In addition, the Board will consider the diagnostic 
criteria of 38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 5260, 
and 5261 for evaluating the knee impairment.  

Under 38 C.F.R. § 4.71a (1999) impairment of the tibia and 
fibula with malunion, with slight knee or ankle disability, 
warrants a 10 percent evaluation.  When there is malunion 
with moderate knee or ankle disability, a 20 percent rating 
is warranted; and when there is malunion with marked knee or 
ankle disability, a 30 percent rating is warranted.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability; and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  However, ratings under DC 5257 are not "predicated 
on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 
4.45, with respect to pain, do not apply."  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

DC 5003 provides for rating of arthritis of the knee on the 
basis of limitation of motion and not instability; whereas, 
DC 5257 provides for rating of instability of a knee without 
consideration of limitation of motion.  Thus, separate 
ratings for arthritis of a knee, when there is actual 
limitation of motion, and for instability of the knee may be 
assigned without pyramiding, which is prohibited by 38 C.F.R. 
§ 4.14.  VAOGCPREC 23-97.  

When a knee disability is rated under DC 5257, to warrant a 
separate rating for arthritis based on X-ray findings and 
limited under DCs 5260 or 5261, the limited motion  need not 
be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  In other words, a compensable degree of 
limited motion under DCs 5260 and 5261 need not be shown; 
rather, a compensable rating may be granted, in addition to a 
rating for instability under DC 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  VAOGCPREC 9-98.  

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, 
the highest and only rating where there is evidence of 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, 
DC 5256 provides that a 30 percent evaluation is warranted 
when the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees.  

Symptomatic residuals of semilunar cartilage excision warrant 
a 10 percent rating under DC 5259 but this also requires 
consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal 
of a semilunar cartilage may result in complications 
producing loss of motion.  VAOGCPREC 9-98.  

In this case, despite the fact that the veteran uses a left 
(and right) knee brace, he has full extension of the left 
knee and lacks only 5 degrees of full flexion of that knee, a 
noncompensable degree of limitation of motion.  

At the hearing before a Physical Evaluation Board in 1991 the 
veteran testified that lifting caused musculoskeletal pain, 
particularly in his legs, and that he had subluxation of his 
knees requiring the use of knee braces (page 13 of that 
transcript).  While clinical studies have shown some 
ligamentous pathology and the veteran complains of 
instability, there is no clinical evidence that he has ever 
had an actual episode of knee instability nor have tests of 
ligamentous stability in recent years been positive.  

The residual surgical scar is not, in itself, shown to be 
symptomatic such as would warrant a separate compensable 
rating under any relevant DC.  Rather, the inservice and post 
service clinical evidence indicates that the veteran's 
tenderness in the area of the surgical scar was from 
subdermal scarring and, as such, is deemed to be part of the 
rating for the service-connected left knee disorder.  See 
generally Esteban v. Brown, 6 Vet.App. 259, 261-62 (1994); 
Fanning v. Brown, 4 Vet. App. 225, 231 (1993); and Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

On VA examination of the veteran's knees in 1997 he 
reportedly had an almost antalgic gait; however, on 
examination of his spine in that same month his gait was 
normal.  With respect to functional impairment, the post 
service evidence reveals that he had continued to engage in 
competitive weight lifting.  Moreover, the recent VA examiner 
in 1998 stated that the left knee disability did not affect 
the veteran's daily activities and, also, that he had no 
acute flare-ups and thus there are no flare-ups during which 
the symptoms might be worse.  

Accordingly, a schedular evaluation in excess of the current 
10 percent rating for the service-connected left knee 
disorder is not warranted.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated.  There are also no other circumstances 
which otherwise "render[s] impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
Hence, RO referral of the case for extraschedular rating, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Brannon v. West, 12 Vet. App. 32, 35 (1998) (while the Board 
does not have authority to grant an increased rating based on 
extraschedular criteria in the first instance, Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it has authority to review 
whether a claim merits submission for extraschedular 
evaluation even if not initially considered by the VARO). 

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

Service connection for a bilateral foot disorder is denied.  

Service connection for a bilateral eye disorder is denied.  

An increased rating for a left knee disorder, currently rated 
as 10 percent disabling, is denied.  



		
JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

